DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in reply to the amendment filed on 1/24/2022. 
Claims 2, 4, 8, 13-14 and 16 have been cancelled.
Claims 1, 5, 7, 9, 12, 15, and 18 have been amended and are hereby entered. 
Claims 1, 3, 5-7, 9-12, 15, 17-18 are currently pending and have been examined. 

Response to Arguments
Drawing Objections
Applicant’s arguments regarding the drawing objection has been considered and are persuasive.  Accordingly, the objection to the drawings has been withdrawn. 
Claim Objections
In view of Applicant’s amendment, the claim objection to claim 9 is moot. 
Claim Interpretation
The examiner notes the Applicant’s cancelation and amendments to the claims to overcome the examiner’s 112(f) interpretation for multiple claim limitations.    The examiner addresses each claim limitation as follows: 
Control unit configured to control in claims 1 and 18, [0038] has now been replaced with “controller” and accordingly, the 112(f) interpretation has been overcome for this claim element.
An electric power supply unit/source configured to supply electric power in claim 5 has now been replaced with “reserve battery” and accordingly, the 112(f) interpretation has been overcome for these claim elements.
Claim 8 is canceled and accordingly, the 112(f) interpretation for “Apparatus configured to obtain the position information” and “An altitude detection apparatus configured to detect an altitude” in claim 8 is now moot.  
Claim 13 is canceled and accordingly, the 112(f) interpretation of “A determination unit configured to determine whether there is anybody” in claim 13 is now moot.
Claim 14 is canceled and accordingly, the 112(f) interpretation of “A notification unit configured to issue an alarm” in claim 14 is now moot.
Claim 16 is canceled and accordingly, the 112(f) interpretation of “A flight controller configured to control the propulsive mechanism” in claim 16 is now moot.
Regarding, “position detector”, in claim 7, the Applicant has traversed the 35 U.S.C. §112 (f) asserting that “detector” is a term for a known structure capable of detection.  The examiner finds this argument persuasive and accordingly will interpret the amended claim.  
The remaining claim limitations continue to be interpreted under U.S.C. §112 (f), as addressed in the following claim interpretation section.  
  Such claims limitation(s) are: 
Manipulation mechanism configured to manipulate in claims 1 and 18 (structure described in [0039] of instant application).
Expansion apparatus configured to expand claims 1 and 18, [0040];
Falling sensing unit configured to sense falling in claims 1 and 18, [0044];
A downward condition detector configured to detect a condition in claim 10 [0047];
35 U.S.C. §112 (a) and (b) rejections
Claims 5, 6, 8, 9, 13, 14 and 16 were rejected under 35 U.S.C. §112 (a) and (b).  In view of the Applicant’s amendment of claims 5, and cancelation of claims 8, 13, 14, and 16 the rejection under 35 U.S.C. §112 (a) and (b) is either overcome and moot respectively.   
Further, claims 12 and 15 were further rejected under 35 U.S.C. §112 (b).  Applicant’s amendments to claims 12 and 15 have overcome the 35 U.S.C. §112 (b) rejection.  
35 U.S.C. §102 (a)(2) rejection 
Applicant’s arguments, see page 9, filed 1/24/2022, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. §102 (a)(2) have been fully considered and are persuasive in view of Applicant’s amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sweeney in combination with Tsaliah et al. (US PG Pub. 2016/0251083) as discussed further below.  
Applicant's arguments filed regarding claim 18 have been fully considered but they are not persuasive. The examiner notes that claim 18 is a method claim.  However, the added limitations that Applicant indicates are not found in the Sweeney reference are in the preamble and are not given patentable weight as they are directed to a device, do not further limit the method, and do not give life, meaning and vitality to the claim.  See MPEP  2111. 02, "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). 
  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language (i.e. configured to) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Manipulation mechanism configured to manipulate in claims 1 and 18 (structure described in [0039] of instant application).
Expansion apparatus configured to expand claims 1 and 18, [0040];
Falling sensing unit configured to sense falling in claims 1 and 18, [0044];
A downward condition detector configured to detect a condition in claim 10 [0047];
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner notes that claim 5 previously recited “an electric power supply unit” and an “electric power supply source”.  Claim 5 has been amended to recite that the electric power supply source is a reserve battery. The instant application describes in ¶ 45 that the electric power supply source 1422 may be a battery, but does not disclose that it is a “reserve battery”.  The examiner notes that a reserve battery has a specific meaning in the art and that the instant application does not provide support for a reserve battery.  See for example the Wikipedia article on provided in the Examiner’s References cited that discusses reserve batteries wherein a reserve battery is defined as “a primary battery where part is isolated until the battery needs to be used. When long storage is required, reserve batteries are often used, since the active chemicals of the cell are segregated until needed, thus reducing self-discharge” and further notes that a reserve battery is distinguished from a backup battery, in that a reserve battery is inert until it is activated, while a backup battery is already functional, even if it is not delivering current.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites both a device and a method.  A single claim which claims both a device and a method is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). When both an apparatus and a method are claimed in the same claim it is unclear whether infringement occurs when the apparatus is constructed or when the apparatus is used. Therefore, claim 18 has indefinite scope. For examination purposes, claim 18 will be examined as a method claim and does not require the particulars of the device.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sweeney et al. (US Patent No. 10,112,721, hereinafter “Sweeney”).
Regarding claim 18, Sweeney discloses the method of controlling an aerial vehicle (Fig 1A,  drone 100,) 
 the aerial vehicle including an airframe (see at least Sweeney column 28, line 60, “airframe of drone”),
 a propulsive mechanism provided in the airframe (see at least Sweeney “lift mechanism, Fig. 1A, 110,… e.g. rotors”, Column 4, lines 25-32 or propeller, column 4, lines 41-42)
 a lift generation member (see at least Sweeney Fig. 1A 125, parachute) provided in the airframe in an expandable manner
a manipulation mechanism connected to the lift generation member by way of a suspension line and configured to manipulate the lift generation member with the lift generation member having been expanded (see at least Sweeney Column 10, lines 20-23 “steers the drone 100 by manipulating the control lines to the parachute…”, and motor of the lift mechanism Fig. 1A, 110);
an expansion apparatus configured to expand the lift generation member (see at least Sweeney Fig. 1A, 130, see column 25, lines 48-52 e.g. “a gas canister filled with compressed gas…or a gunpowder type explosion...”), 
a controller configured to control the manipulation mechanism to adjust an operation and a direction of the lift generation member (see at least Sweeney Column 10, lines 20-23 and 46-49 e.g. 175, parachute controller, “facilitates steering the parachute 125 to land the drone 100 at the least damaging location… ” and “PDS then steers the drone 100 by manipulating the control lines to the parachute…”);
a falling sensing unit (see at least Sweeney error detection circuit Fig. 1A, 120), configured to sense falling of the airframe and to provide a falling sensing signal to the expansion apparatus and the controller (error detection circuit Fig. 1A. 120 “with one or more sensors” column 5, lines 48-50, “error can be….sudden drop…falling at a speed that exceeds a user-defined value…”column 9, lines 43-53), 
the falling sensing unit including at least one of an acceleration sensor, a gyro sensor, a barometric pressure sensor, a laser sensor, an ultrasonic sensor, and an abnormal vibration sensing apparatus configured to sense abnormal vibration of the propulsive mechanism (see at least Sweeney column 9, lines 42-50, and additionally supported at column 3, lines 10-15, error detection circuit 120 can detect “gyro error, motor control, geo-fence breach, loss in altitude, sudden drop, inversion, fire, video loss, tilt, etc.”).
the expansion apparatus including a plurality of pipe portions arranged in a circumferential direction and a plurality of projectiles, each of the projectiles being inserted in a respective one of the plurality of the pipe portions while being partially exposed;
the lift generation members being coupled to the plurality of projectiles by a string, and in an initial state, being arranged in an unexpanded state at an inner circumference of the plurality of pipe portions; 
the method comprising:
the expansion apparatus (see at least Sweeney Fig. 1A, 130) expanding the lift generation member with propelling power based on a gas pressure produced by burning of gunpowder (see at least Sweeney column 25, lines 28-52, “gunpowder type explosion”) upon receiving the falling sensing signal (see at least Sweeney the parachute deployment mechanism 130 can automatically release the parachute 125 in response to detection of errors, such as…”falling at a speed that exceeds a user-defined value” see column 6, lines 4-16 and error detection circuit 120 “with one or more sensors” column 5, lines 48-50, “error can be….sudden drop…falling at a speed that exceeds a user-defined value…” see column 9, lines 43-53) and 
the controller starting control of the manipulation mechanism upon receiving the falling sensing signal (the PDS 190 “steers the drone 100 by manipulating the control lines to the parachute 125 toward the desired landing spot, column 10, lines 46-48). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5-7, 9-12, 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (US Patent No. 10,112,721, hereinafter “Sweeney”) in view of Tsaliah et al. (US PG Pub. 2016/0251083, hereinafter "Tsaliah"). 
Regarding claim 1, Sweeney teaches an aerial vehicle (drone Fig. 1A, 100) comprising:
an airframe (see at least Sweeney column 28, line 60, “airframe of drone”);
a propulsive mechanism provided in the airframe (see at least Sweeney “lift mechanism, 110… e.g. rotors”, Column 4, lines 25-32 or propeller, column 4, lines 41-42);
a lift generation member (see at least Sweeney Fig. 1A, 125, parachute) provided in the airframe in an expandable manner;
a manipulation mechanism connected to the lift generation member by way of a suspension line and configured to manipulate the lift generation member with the lift generation member having been expanded (Column 10, lines 20-23 “steers the drone 100 by manipulating the control lines to the parachute…”, and motor of the lift mechanism 110);
an expansion apparatus (see at least Sweeney Fig. 1A, 130, see column 25, lines 48-52 e.g. “a gas canister filled with compressed gas…or a gunpowder type explosion...”) configured to expand the lift generation member;
a controller configured to control the manipulation mechanism to adjust an operation and a direction of the lift generation member (see at least Sweeney Column 10, lines 20-23 and 46-49 e.g. 175, parachute controller, “facilitates steering the parachute 125 to land the drone 100 at the least damaging location… ” and “PDS then steers the drone 100 by manipulating the control lines to the parachute…”); and
a falling sensing unit (see at least Sweeney Fig. 1A error detection circuit 120), configured to sense falling of the airframe and to provide a falling sensing signal to the expansion apparatus and the controller (see at least Sweeney, Fig. 1A, error detection circuit 120 “with one or more sensors” column 5, lines 48-50, “error can be….sudden drop…falling at a speed that exceeds a user-defined value…”column 9, lines 43-53), the falling sensing unit including at least one of an acceleration sensor, a gyro sensor, a barometric pressure sensor, a laser sensor, an ultrasonic sensor, and an abnormal vibration sensing apparatus configured to sense abnormal vibration of the propulsive mechanism (see at least Sweeney column 9, lines 42-50, and additionally supported at column 3, lines 10-15, error detection circuit 120 can detect “gyro error, motor control, geo-fence breach, loss in altitude, sudden drop, inversion, fire, video loss, tilt, etc.”).
the expansion apparatus (see at least Sweeney Fig. 1A, 130) being configured to expand the lift generation member with propelling power based on a gas pressure produced by burning of gunpowder (see at least Sweeney column 25, lines 28-52, “gunpowder type explosion”) upon receiving the falling sensing signal (see at least Sweeney column 6, lines 4-16,  the parachute deployment mechanism 130 can automatically release the parachute 125 in response to detection of errors, such as…”falling at a speed that exceeds a user-defined value”), and the control unit being configured to start control of the manipulation mechanism upon receiving the falling sensing signal (see at least Sweeney Fig. 1A,  175, parachute controller, “facilitates steering the parachute 125” Column 10, lines 20-23 and “steers the drone 100 by manipulating the control lines to the parachute…).
Sweeney does not disclose the aerial vehicle wherein the expansion apparatus includes a plurality of pipe portions arranged in a circumferential direction and a plurality of projectiles, each of the projectiles being inserted in a respective one of the plurality of the pipe portions while being partially exposed, the lift generation member being coupled to the plurality of projectiles by a string, and in an initial state, being arranged in an unexpanded state at an inner circumference of the plurality of pipe portions.  
Tsaliah discloses an the expansion apparatus including a plurality of pipe portions arranged in a circumferential direction and a plurality of projectiles (see at least Tsaliah Fig. 1, ¶33, tubes 8, projectiles, rod, with head 11, 13, “ each of the projectiles being inserted in a respective one of the plurality of the pipe portions while being partially exposed (see at least Tsaliah Fig. 1, where portion 13 of projectile is exposed), the lift generation member being coupled to the plurality of projectiles by a string (see at least Tsaliah ¶33 “a draw cord is attached between each projectile 13 and a corresponding peripheral portion of the parachute canopy.  These draw cords are in addition to the suspension lines that connect the canopy to the object to be parachuted, as well known to those skilled in the art”), and in an initial state, being arranged in an unexpanded state at an inner circumference of the plurality of pipe portions (see at least Tsaliah Fig. 1, ¶34, “the undeployed parachute canopy is folded on top of manifold 3”….see Fig 1 “and is retained in a chamber illustrated in Fig. 13”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the expansion apparatus having the configuration of Tsaliah (see Tsaliah ¶6) in the aerial device of Sweeney, because as Tsaliah teaches this arrangement ensures a rapid deployment of the parachute which would prevent damage to the object attached.  
Regarding claim 3, the combination of Sweeney and Tsaliah further disclose the aerial vehicle wherein the expansion apparatus is attached to an outer surface of the airframe (see at least Sweeney column 5, lines 55-56 and Figure 8).
Regarding claim 5, the combination of Sweeney and Tsaliah further disclose the aerial vehicle further comprising: a reserve battery configured to supply electric power to the expansion apparatus, the controller and the falling sensing unit (see at least Sweeney 140a, 140b,  column 6, lines 18-28, and column 3, lines 55-65, the PDS can be powered using the drone battery but can have a standalone battery as a backup, and “powered by a 3.7V Li-ion form Adafruit”.) The PDS 190 comprises a control unit (e.g. computing system 2300), expansion apparatus, and falling sensing unit see also column 11, lines 11-40 for discussion of elements of PDS).
Regarding claim 6, Sweeney further disclose the aerial vehicle wherein
the falling sensing unit (see at least Sweeney Fig. 1A, error detection circuit, 120) includes at least one of an acceleration sensor, a gyro sensor, a barometric pressure sensor, a laser sensor, an ultrasonic sensor, an abnormal vibration sensing apparatus configured to sense abnormal vibration of the propulsive mechanism, and a voltage abnormality sensing apparatus configured to sense voltage abnormality in the electric power supply unit (see at least Sweeney Fig. 1A, error detection circuit 120 can detect “gyro error, motor control, geo-fence breach, loss in altitude, sudden drop, inversion, fire, video loss, tilt, etc.” see column 9, lines 42-50, and additionally supported at column 3, lines 10-15.)
Regarding claim 7, the combination of Sweeney and Tsaliah further disclose the aerial vehicle wherein further comprising a position detector configured to detect position information of the airframe, wherein the controller controls the manipulation mechanism based on the position information detected by the position detector (see at least Sweeney, GPS see column 26, line 64-67, lines 43-50 or barometer, see column 3, lines 10-15).
Regarding claim 9, the combination of Sweeney and Tsaliah further disclose the aerial vehicle wherein the position detector includes an altitude detection apparatus, and the altitude detection apparatus includes at least one of a barometric pressure sensor, a laser sensor, an ultrasonic sensor, an infrared sensor, millimeter-wave radar, and sub millimeter-wave radar (see at least Sweeney barometer, see column 3, lines 10-15, and other integrated sensors described at column 7, lines 47-51).
Regarding claim 10, the combination of Sweeney and Tsaliah further disclose the aerial vehicle further comprising a downward condition detector configured to detect a condition below the airframe (see at least Sweeney Fig. 1A, video system 165, column 7, lines 28-33, 55-61).
Regarding claim 11, the combination of Sweeney and Tsaliah further disclose the aerial vehicle wherein the downward condition detector includes at least one of a camera, an image sensor, an infrared sensor, a laser sensor, an ultrasonic sensor, millimeter-wave radar, and sub millimeter- wave radar (see at least Sweeney Fig. 1A, video system 165, column 7, lines 28-33, 55-61).
Regarding claim 12, the combination of Sweeney and Tsaliah further disclose the aerial vehicle wherein the controller determines a target position of falling of the airframe based on the condition below the airframe detected by the downward condition detector and controls the manipulation mechanism such that the airframe is steered for the target position of falling (see at least Sweeney Fig. 1A, and col.7, lines 55-60 video system 165, to monitor the environment around the drone 100 and facilitate in landing the drone at the safest available location”).  
Regarding claim 15, the combination of Sweeney and Tsaliah disclose the aerial vehicle further comprising a remote controller configured to remotely control the propulsive mechanism, wherein the remote controller includes a display configured to show the condition below the airframe detected by the downward condition detector (see at least Sweeney col 26, lines 57-66 “flight controller 115 can communicated with the video system 165 to monitor the environment…and PDS 190 can automatically send commands to control the lift mechanism 110, e.g. aelerons and propellers…In another example, the drone 100 can be steered manually by the remote operator from the base unit 195,e.g. using a live video feed from the drone…” and col 27, lines 4-9 “Both of the steering methods, e.g., steering using the parachute and steering using lift mechanism, can be performed autonomously by the drone 100 or manually by the remote operator 105”). 
Regarding claim 17, the combination of Sweeney and Tsaliah further disclose the aerial vehicle being an unmanned aerial vehicle (see at least Sweeney Title, column 3, lines 1-2).
Claim 18 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sweeney as provided above. However, to further compact prosecution, claim 18 is rejected, in the alternative, as being unpatentable over Sweeney in view of Tsaliah. 
Regarding claim 18, Sweeney discloses the method of controlling an aerial vehicle (see at least Sweeney Fig 1A drone 100) 
 the aerial vehicle including an airframe (see at least Sweeney column 28, line 60, “airframe of drone”),
 a propulsive mechanism provided in the airframe (see at least Sweeney “lift mechanism, 110… e.g. rotors”, Column 4, lines 25-32 or propeller, column 4, lines 41-42)
 a lift generation member (see at least Sweeney Fig 1A, 125, parachute) provided in the airframe in an expandable manner
a manipulation mechanism connected to the lift generation member by way of a suspension line and configured to manipulate the lift generation member with the lift generation member having been expanded (see at least Sweeney Column 10, lines 20-23 “steers the drone 100 by manipulating the control lines to the parachute…”, and motor of the lift mechanism 110 Fig 1A);
an expansion apparatus configured to expand the lift generation member (see at least Sweeney Fig 1A, 130, see column 25, lines 48-52 e.g. “a gas canister filled with compressed gas…or a gunpowder type explosion...”), configured to expand the lift generation member;
 a controller configured to control the manipulation mechanism to adjust an operation and a direction of the lift generation member (see at least Sweeney Column 10, lines 20-23 and 46-49 e.g. 175, parachute controller, “facilitates steering the parachute 125 to land the drone 100 at the least damaging location… ” and “PDS then steers the drone 100 by manipulating the control lines to the parachute…”);
a falling sensing unit (see at least Sweeney Fig 1A, error detection circuit 120), configured to sense falling of the airframe and to provide a falling sensing signal to the expansion apparatus and the controller (see at least Sweeney Fig 1A, error detection circuit 120 “with one or more sensors” column 5, lines 48-50, “error can be….sudden drop…falling at a speed that exceeds a user-defined value…”column 9, lines 43-53), 
the falling sensing unit including at least one of an acceleration sensor, a gyro sensor, a barometric pressure sensor, a laser sensor, an ultrasonic sensor, and an abnormal vibration sensing apparatus configured to sense abnormal vibration of the propulsive mechanism (see at least Sweeney column 9, lines 42-50, and additionally supported at column 3, lines 10-15, error detection circuit 120 can detect “gyro error, motor control, geo-fence breach, loss in altitude, sudden drop, inversion, fire, video loss, tilt, etc.”).
the method comprising:
the expansion apparatus (see at least Sweeney Fig 1A, 130) expanding the lift generation member with propelling power based on a gas pressure produced by burning of gunpowder gunpowder (see at least Sweeney column 25, lines 28-52, “gunpowder type explosion”) upon receiving the falling sensing signal (see at least Sweeney the parachute deployment mechanism 130 can automatically release the parachute 125 in response to detection of errors, such as…”falling at a speed that exceeds a user-defined value” see column 6, lines 4-16 and error detection circuit 120 “with one or more sensors” column 5, lines 48-50, “error can be….sudden drop…falling at a speed that exceeds a user-defined value…” see column 9, lines 43-53) and 
the controller starting control of the manipulation mechanism upon receiving the falling sensing signal (the PDS 190 “steers the drone 100 by manipulating the control lines to the parachute 125 toward the desired landing spot, column 10, lines 46-48). 
Sweeney does not disclose the aerial vehicle wherein the expansion apparatus includes a plurality of pipe portions arranged in a circumferential direction and a plurality of projectiles, each of the projectiles being inserted in a respective one of the plurality of the pipe portions while being partially exposed, the lift generation member being coupled to the plurality of projectiles by a string, and in an initial state, being arranged in an unexpanded state at an inner circumference of the plurality of pipe portions.  
Tsaliah discloses an the expansion apparatus including a plurality of pipe portions arranged in a circumferential direction and a plurality of projectiles (see at least Tsaliah Fig. 1, ¶33, tubes 8, projectiles, rod, with head 11, 13, “ each of the projectiles being inserted in a respective one of the plurality of the pipe portions while being partially exposed (see at least Tsaliah Fig. 1, where portion 13 of projectile is exposed), the lift generation member being coupled to the plurality of projectiles by a string (see at least Tsaliah ¶33 “a draw cord is attached between each projectile 13 and a corresponding peripheral portion of the parachute canopy.  These draw cords are in addition to the suspension lines that connect the canopy to the object to be parachuted, as well known to those skilled in the art”), and in an initial state, being arranged in an unexpanded state at an inner circumference of the plurality of pipe portions (see at least Tsaliah Fig. 1, ¶34, “the undeployed parachute canopy is folded on top of manifold 3”….see Fig 1 “and is retained in a chamber illustrated in Fig. 13”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the expansion apparatus having the configuration of Tsaliah (see Tsaliah ¶6) in the aerial device of Sweeney, because as Tsaliah teaches this arrangement ensures a rapid deployment of the parachute which would prevent damage to the object attached.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                       Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A./Examiner, Art Unit 3662                 

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662